         CASE 0:20-cr-00150-NEB-BRT Doc. 45 Filed 10/14/20 Page 1 of 2




                        UNITED STATES DISTRICT COURT
                           DISTRICT OF MINNESOTA


United States of America,
                                                        Crim. No. 20-150 NEB/BRT
                     Plaintiff,

v.
                                                                   ORDER
Gregory Lynn McCoy,

                     Defendant.



       This matter is before the Court on Defendant’s Motion to Waive Time Under the

Speedy Trial Act (Doc. No. 43) and Statement of Facts in Support of Exclusion of Time

Under the Speedy Trial Act (Doc. No. 44).

       Defense counsel was recently appointed in this matter and now seeks additional

time to review the file and speak with his client. (Doc. No. 44 at 1.) The Government

does not object and joins in the present motion. (Id.) For good cause shown, the motion is

granted and the criminal motions hearing is continued to December 2, 2020, beginning

at 1:00 p.m. In order to allow both the Government and defense counsel sufficient time

to review the discovery and prepare for trial under the circumstances, and pursuant to 18

U.S.C. § 3161(h)(7)(B)(i) and (iv), the Court finds that the ends of justice served by the

granting of such continuance outweigh the interest of the public and the Defendant in a

speedy trial. This finding is based on the facts set forth in Defendant’s Motion to Waive

Time Under the Speedy Trial Act (Doc. No. 43) and Statement of Facts in Support of

Exclusion of Time Under the Speedy Trial Act (Doc. No. 44).
              CASE 0:20-cr-00150-NEB-BRT Doc. 45 Filed 10/14/20 Page 2 of 2




         IT IS HEREBY ORDERED that:

         1.       Defendant’s Motion to Waive Time Under the Speedy Trial Act (Doc. No.

43) is GRANTED;

         2.       The criminal motions hearing is rescheduled to December 2, 2020,

beginning at 1:00 p.m. in Courtroom 6A before the undersigned United States Magistrate

Judge;

         3.       The trial and other related dates will be scheduled at a later date; and

         4.       The period of time from October 12, 2020 through December 2, 2020,

shall be excluded from the Speedy Trial Act computations in this case.



Dated: October 14, 2020                        s/ Becky R. Thorson
                                               BECKY R. THORSON
                                               United States Magistrate Judge




                                                  2
